                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiffs,                                       8:20CR83

        vs.
                                                                           ORDER
BREALON J. GOODWIN,

                        Defendant.


       This matter is before the Court on the Joint Motion for Extension of Pretrial Progression
Order as to Defendant Brealon J. Goodwin (Filing No. 27). Defendant Goodwin agrees with the
government’s requested complex case designation and extended discovery and pretrial motion
deadlines and joins the motion. For the reasons set forth in the motion, the Court finds that the
ends of justice served by granting the parties’ motion outweigh the interests of the public and the
defendant in a speedy trial. Therefore, the request for an extension of time to produce Rule 16
discovery in this matter shall be granted, and the defendant will be given additional time to file
pretrial motions. Accordingly,


       IT IS ORDERED:
       1.      The Joint Motion for Extension of Pretrial Progression Order as to Defendant
Brealon J. Goodwin (Filing No. 27) is granted.
       2.      The government shall provide Rule 16 discovery to the defendant on or before
March 19, 2020.
       3.      The defendant shall file pretrial motions on or before May 5, 2020.
       4.      The additional time arising as a result of the granting of the motion, i.e., the time
between today’s date and May 5, 2020, shall be deemed excludable time in any computation of
time under the requirement of the Speedy Trial Act for the reason that the government requires
additional time to adequately prepare the case and provide discovery materials, taking into
consideration the number of defendants, due diligence of counsel, and the novelty and complexity
of this case. It is unreasonable to otherwise expect the parties to be adequately prepared for pretrial
proceedings or trial and the failure to grant additional time might result in a miscarriage of justice.
18 U.S.C. § 3161(h)(7)(A) & (B)(ii).


       Dated this 3rd day of March, 2020.

                                                       BY THE COURT:

                                                       s/ Michael D. Nelson
                                                       United States Magistrate Judge
